[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]PLAINTIFF'S MEMORANDUM IN OPPOSITION TO THE DEFENDANTS'MOTION FOR RECONSIDERATION
The Plaintiff objects to the Defendant Motion for Reconsideration for the following reasons:
Defendants are not presenting the court in this Motion for Reconsideration with a new legal theory or new fact of which the court was unaware at the time it rendered its decision. Instead, the Defendants' Motion for Reconsideration involves the same legal argument already made unsuccessfully numerous times in the trial court and on appeal.
The court's decision in this matter was correct and in accordance with the other court decisions defendants cite in their Motion to Reconsider. These decisions have been considered by two courts in conjunction with the facts in this matter with both ruling in the Plaintiff's favor. The law is the same in all of the cases but the facts were not. In this case the Plaintiff's predecessor complied with the note and mortgage provisions. The notice contained the precise language of the relevant mortgage provision which required such a notice and no more. The Defendants continue to argue that another notice, more than what is required under the terms of the mortgage and note, should have been sent. The Citicorp Mortgage v. Proto case did not hold that another notice must be sent out. It held one notice to be necessary which complied with the provisions of the mortgage. Plaintiff's notice complies with the provisions of its mortgage.
The court does not need to reconsider this issue when it has before it in the record, the notices sent by the plaintiff's predecessor and the language in the mortgage and the note. It is clear that Plaintiffs notices comply with both and that the issue was before the Appellate Court and clearly considered and decided by the Appellate Court. CT Page 13217
There is no reason to reconsider this decision when any other decision would be inconsistent with Connecticut law and impose requirements over and above the express terms of the mortgage and note.
FOR ALL OF THE ABOVE REASONS, The Plaintiff objects to the Defendants' Motion for Reconsideration and requests that said motion be denied and the case remanded for the setting of new law days.
THE PLAINTIFF Elaine M. Scanlon
215 Coram Ave. Shelton, CT 06484 (203) 924-4867 Juris # 102308
CERTIFICATION
I hereby certify that a copy of the foregoing was mailed on December 22, 1997 by first class mail to Attorney Dean Montgomery, 20 Dayton Ave., Box 788, Greenwich, CT 06836 and phone number 203-629-2424, facsimile # 203-629-2545; Attorney Christine Barker, P.O. Box 906, New Haven CT 06504, phone number 203-789-0001, facsimile 203-782-2766 and Attorney David Erdos, 29 Fifth St., Stamford, CT 06905, Telephone 203-323-2443 and facsimile 203-325-9478 and William B. Lewis, Judge, Stamford Superior Court, 123 Hoyt St., Stamford, CT 06905.
Elaine M. Scanlon Commissioner of the Superior